                          Case 2:20-mj-00784-BAT Document 1 Filed 12/09/20 Page 1 of 8

 Mod AO 442 (09/13) Arrest Warrant       A USA Name & Telno: Sheb Swett, 212-637-6522


                                           UNITED STATES DISTRICT COURT
                                                                     for the

                                                     Southern District of New York


                                                                               4asQoCBJM 12.9
                     United States of America
                                   V.                                  )
                CHAOYUE ZHAO , a/k/a "Cai,"                            )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                               ! OCRIM'.
                             Defendant


                                                         ARREST WARRANT
· To:       Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name of person to be arrested)        CHAOYUE ZHAO , a/k/a "Cai"
 who is accused of an offense or violation based on the following document filed with the court:

 d      Indictment        O Superseding Indictment            O Inform ation     O Superseding Information            O Complaint
 0 Probation Violation Petition                O Supervised Release Violation Petition    • Violation Notice          O Order of the Cowi

 This offense is briefly described as follows:
   Violation of 18 U.S.C. § 1956(h) (money laundering conspiracy)




 Date:          02/13/2020
                                                                                           Issuing officer's signature


 City and state:        New York, NY                                                     Hon . Robert W. Lehrburger
                                                                                             Printed name and title


                                                                     Return

           This warrant was received on (date) - - - - - - - , and the person was arrested on (date)
 at (city and state)


 Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
.- .              Case 2:20-mj-00784-BAT Document 1 Filed 12/09/20 Page 2 of 8



       UNITED STATES DISTRICT COURT
       SOU THERN DISTRICT OF NEW YORK
       - - - - - - - - - - - - - - - - - - -x
        UNITED STATES OF AMERICA
                                                                         SEALED
                                                                         INDICTMENT
                       - v. -
                                                                         20 Cr .
        CHAOYUE ZHAO , a/k/a " Cai ," and
        BRIAN KUNG ,

                                 Defendants .
                                                                     20 CRIM 129
       - - - - - - - - - - - - - - - - - - -x

                                          COUNT ONE
                           (Conspiracy to Commit Money Laundering)

             The Grand Jury charges :

             1.      From at least in or about 2018 , through in or about 2019 ,

       in the Southern District of New York and elsewhere , CHAOYUE ZHAO ,

       a/k/a " Cai ," and BRIAN KUNG , the defendants , and others known and

       unknown ,     intentionally           and    knowingly      did     combine ,       conspire ,

       confederate ,       and agree together and w.i th each other to engage in

       money laundering offenses , in violation of Title 18 , United States

       Code , Sections 1956 (a) (1) (A) (i) ,            (a) (1) (B) ,   (a) (2) (A) ,     (a) (2) (B) ,

       and 1957(a) .

             2.      It    was    a   part    and   an   object     of    the      conspiracy      that

       CHAOYUE ZHAO ,       a/k/a " Cai ," and BRIAN KUNG ,                the defendants ,         and

       other s    known and unknown ,          in an offense involving and affecting

       interstate         and    foreign      commerce ,      knowing      that      the     property

       involved       in    certain        financial       transactions ,          to    wit ,    cash

       transactions and wire transfers , represented the proceeds of some
           Case 2:20-mj-00784-BAT Document 1 Filed 12/09/20 Page 3 of 8



form of unlawful activity , would and did conduct and attempt to

conduct such financial transactions ,                 which in fact involved the

proceeds of specified unlawful activity ,                    to wit :     ( i)    felonious

narcotics offenses , in violation of Title 21 , United States Code ;

and    (ii)    offenses     against      a       f o reign   nation      involving       the

manufact u re ,    importation ,    sale ,    or distribution of a controlled

substance (as such term is defined for purposes of the Controlled

Substances Act) ,       knowing that the t ransactions were designed in

whole or in part to promote the carrying on of specified unlawful

activity ,    in violation of Title 18,              United States Code ,            Section

1956(a) (1) (A) (i)

      3.      It was a further part and an object of the conspiracy

that CHAOYUE ZHAO ,       a/k/a ncai," and BRIAN KUNG ,                 the defendants ,

and others known and unknown , in an offense involving and affecting

intersta~e        and   foreign     commerce ,       knowing    that      the       property

involved      in    certain       financial        transactions,        to       wit ,   cash

transactions and wire transfers , represented the proceeds of some

form of unlawful activity , would and did conduct and attempt to

conduct such financial transactions ,                 which in fact involved the

proceeds of specified unlawful               activity ,      to wit :     ( i)    felonious

narcotics offenses , in violation of Title 21 , United States Code ;

and    (ii)    offenses     against      a       foreign     nation      involving        the



                                             2
           Case 2:20-mj-00784-BAT Document 1 Filed 12/09/20 Page 4 of 8



manufacture ,       importation ,         sale ,   or distribution of a controlled

substance (as such term is defined for purposes of the Controlled

Substances Act) , knowing that the transaction was designed in whole

or in part to conceal and disguise the nature , the location , the

source , the ownership , and the control of the proceeds of specified

unlawful       activity ,       and        to      avoid     a     transaction          reporting

requirement under State and Federal law , in violation of Title 18 ,

United States Code , Section 1956(a) (1) (B) .

      4.       It was a further part and an object of the conspiracy

that CHAOYUE ZHAO ,          a/k/a " Cai ," and BRIAN KUNG ,                the defendants ,

and   others        known    and     unknown ,         transported ,       transmitted ,         and

transferred , and attempted to transport , transmit , and transfer ,

a monetary instrument and funds from a place in the United States

to and through a place outside the United States , and to a place

in the United States from and through a place outside , the United

States ,    with the intent to promote the carrying on of specified

unlawful activity ,          to wit ,       ( i)   felonious narcotics offenses ,                 in

violat i on    of    Title    21 ,    United        States       Code ;   and   (ii )    offenses

against a foreign nation involving the manufacture ,                             importation ,

sale , or distribution of a controlled substance                            (as such term is

defined       for    purposes        of    the     Controlled         Substances        Act) ,    in

violation of Title 1 8 , United States Code , Section 1 956 (a) (2) (A) .



                                                   3
             Case 2:20-mj-00784-BAT Document 1 Filed 12/09/20 Page 5 of 8




        5.      It was a further part and an object of the conspiracy

that CHAOYUE ZHAO ,        a/k/a " Cai ," and BRIAN KUNG ,             the defendants,

and     others     known   and     unknown ,       transported ,   transmitted ,     and

transferred , and attempted to transport , transmit , and transfer ,

a monetary instrument and funds from a place in the United States

to and through a place outside the United States , and to a place

in the United States from and through a place outside the United

States , knowing that the monetary instrument and funds represented

the proceeds of some form of unlawful activity , and knowing that

the transaction was designed in whole or in part to conceal and

disguise the nature , the location , the source , the ownership , and

the control of the proceeds of specified unlawful activity ,                          to

wit ,   ( i)   felonious narcotics offenses , in violation of Title 21 ,

United States Code ;         and    (ii)   offenses against a           foreign nation

involving the manufactur~ , importation , sale , or distribution of

a controlled substance             (as such term is defined for purposes of

the     Controlled      Substances      Act) ,      and   to   avoid    a   transaction

reporting requirement under State and Federal law , in violation of

Title 18, United States Code , Section 1956(a) (2) (B) .

        6.      It was a further part and an object of the conspiracy

that CHAOYUE ZHAO ,        a/k/a "Cai," and BRIAN KUNG ,               the defendants,

and others        known and unknown,           within the United States ,          in an



                                               4
             Case 2:20-mj-00784-BAT Document 1 Filed 12/09/20 Page 6 of 8



offense involving and affecting interstate and foreign commerce ,

knowingly would and did engage and attempt to engage in monetary

transactions        in criminally derived property of a value greater

than $10 , 000 that was derived from specified unlawful activity , to

wit ,   (i)     felonious narcotics offenses , in violation of Title 21 ,

United States Code ;         and    (ii)   offenses against a         foreign nation

involving the manufacture , importation , sale , or distribution of

a controlled substance             (as such term is defined for purposes of

the Controlled Substances Act) , in violation of Title 18 , United

States Code , Section 1957(a) .

              (Title 18 , United States Code , Section 1956(h) . )

                              FORFEITURE ALLEGATION

        7.      As a result of committing the offense alleged in Count

One of this Indictment , CHAOYUE ZHAO , a/k/a " Cai , " and BRIAN KUNG,

the defendants ,        shall forfeit to the United States ,              pursuant to

Title    18 ,    United    States    Code ,    Section   982 (a) ( 1) ,   any   and all

property ,       real   and personal ,        involved in   said offense ,       or any

property traceable to such property , including but not limited to

a sum of money in United States currency representing the amount

of property involved in said offense .

                           SUBSTITUTE ASSETS PROVISION

        8.      If any of the above - described forfeitable property , as



                                               5
          Case 2:20-mj-00784-BAT Document 1 Filed 12/09/20 Page 7 of 8




a result of any act or omission of the defendants :

              a.    cannot   be     located     upon     the      exercise    of      due

diligence ;

              b.    has been transferred or sold to , or deposited with ,

a third person ;

              c.    has   been    placed   beyond      the     jurisdiction      of   the

Court ;

              d.    has been substantially diminished in value ; or

              e.    has   been    commingled     with         other   property     which

cannot be divided without difficulty ;

it is the intent of the United States , pursuant to Title 21 , United

States    Code ,   Section   853 (p)   and Title       28 ,    United States       Code ,

Section 2461(c) , to seek forfeiture of any other property of the

defendants up to the value of the forfeitable property described

above .

              (T itle 18, United States Code , Section 982 ;
            Title 21 , United States Code , Section 853 ; and
             Title 28 , United States Code , Section 2461 . )




                                               United States Attorney




                                           6
Case 2:20-mj-00784-BAT Document 1 Filed 12/09/20 Page 8 of 8



         Form No . USA- 33s - 274                   (Ed . 9- 25 - 58)




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERICA

                                            V.


        CHAOYUE ZHAO, a/k/a "Cai," and BRIAN
                       KUNG,

                                                             Defendants.


                                      SEALED
                                    INDICTMENT

                                          20 Cr .

                            (18     u. s .c .    § 1956)

                        GEOFFREY S . BERMAN
                       United States Attorney




                ~person


            T-;z 1.1   G,   ,e, l t,L,1  Aa-a.,~-r w1'--Q.AANT, ~ LA "'C-~              1,r--.1'o,e, (y\,t_(   \'\J
                                                                                                                      1
              M °3          l- G-->-t sz ~u ~ G-{,-(2.-- -z_,} I 3 )·-zo -z..,o JJe--
